Citation Nr: 1721094	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  07-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for depressive disorder.

2.  Entitlement to an effective date earlier than February 14, 2002 for the award of service connection for depressive disorder.

3.  Entitlement to service connection for a bilateral foot disorder, claimed as frostbite of the feet, to include as secondary to service-connected residuals of a right medial malleolus fracture.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to February 14, 2002.

5.  Entitlement to special monthly compensation (SMC) for the period February 14, 2002 forward.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the reginal office (RO) in Montgomery, Alabama.  An April 2010 rating decision granted service connection for depressive disorder and assigned an initial 50-percent rating, effective April 16, 2009, and the Veteran appealed both the initial rating and assigned effective date.  An April 2011 rating decision granted an initial rating of 70 percent for depressive disorder, effective April 16, 2009.  In correspondence the same month, the Veteran expressed agreement with the initial rating of 70 percent but continued to disagree with the effective date.  An August 2014 rating decision granted an effective date of February 14, 2002, for grant of service connection for a depressive disorder and entitlement to a TDIU, effective the same date.

The Board takes jurisdiction of the issues of TDIU for the period prior to February 14, 2002 and SMC due to the state of the evidence.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

Issues 3 and 4 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to March 2005, there was no indication in the claims file that the Veteran intended to file a claim for an acquired mental disorder.

2.  The preponderance of the evidence shows that the earliest date factually ascertainable on which there was a currently diagnosed acquired mental disorder is February 14, 2002.

3.  The preponderance of the evidence shows that the Veteran has consistently expressed agreement with a 70-percent rating for his depressive disorder, and the evidence reflects that the symptoms and overall level of impairment caused by the depressive disorder have not more nearly approximated total occupational and social impairment.

4.  The Veteran has one disability rated total based on the grant of TDIU, which was based solely on the depressive disorder, and his only other service-connected disabilities are right ankle fracture residuals, rated 20-percent disabling; right ankle arthritis, rated 10-percent disabling; and, trochanteric bursitis of the right hip, rated 10-percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 14, 2002 for grant of service connection for depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); 38 C.F.R. § 3.157 (2004).

2.  The requirements for an initial evaluation higher than 70 percent for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).

3.  The requirements for SMC are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, including records related to his receipt of disability benefits from the Social Security Administration (SSA), and VA treatment records, including the Compensation and Pension examination reports, are in the claims file.  Further, the Board remanded the case to insure that all relevant records extant were obtained.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Effective Date

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1.  The regulations in effect at the time the Veteran filed his claims of entitlement to service connection stipulated that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (a) (2004).

Discussion

Other than for matters related to VA education benefits, the earliest correspondence related to disability compensation was received by VA on October 10, 2000, which was the Veteran's formal claim for entitlement to service connection for the residuals of a right ankle fracture.  (10/10/2000 VA 21-526).  There are no indications in the correspondence related to the right ankle claim that the Veteran desired to seek compensation for a mental disorder.

Records added to the claims file in December 2002 included an entry dated February 14, 2002 that noted the Veteran's complaints of having felt depressed since the Christmas holidays, and that he had been unemployed for 15 months.  The examiner entered a diagnosis of adjustment disorder with depressed mood, and also noted that a mood disorder secondary to general medical condition should be ruled out.  (12/12/2002 Medical Treatment-Government Facility, pp. 21-23)  This entry, however, did not constitute an informal claim, as service connection for a mental disorder was not in effect at that time.  38 C.F.R. § 3.157 (2004).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, see 38 C.F.R. § 4.31, a report of examination or hospitalization by VA or the uniformed services could be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions applied only when such reports related to examination or treatment of a disability for which service connection had been previously established or when a claim specifying the benefit sought was received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157 (b)(1) (2004); see also 38 C.F.R. § 3.155 (a) (2004).  Subsection (c) of 3.155 provided that when a claim had been filed which met the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152 , an informal request for increase or reopening would be accepted as a claim.

The Court Of Appeals For Veterans Claims (Court), however, held that 38 C.F.R. § 3.157 only applied to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records could not be accepted as informal claims for disabilities where service connection had not already been established.  The mere presence of medical evidence did not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, did not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability did not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

Thus, under the then existing applicable regulation, any prior VA medical records were not interpreted as an informal claim.  Stated differently, merely seeking treatment did not establish a claim, to include an informal claim, for service connection.  Section 3.157 was not applicable to the Veteran in February 2002 because service connection for a mental disorder was not then in effect. VA medical records could not be accepted as informal claims for disabilities where service connection had not been established.

As noted, in February 2002, service connection was not in effect for a mental disorder.  Thus, adding those records to the claims file did not constitute an informal claim.  Between February 2002 and 2005, none of the Veteran's correspondence with VA indicated an intent to file a claim for a mental disorder.  All of his correspondence dealt with seeking an increased rating for his service-connected right ankle fracture residuals, and seeking service connection for his low back and right hip.  An informal claim did not arise until the Board, in a November 2005 remand, referred the issue as an informal claim for service connection for a mood disorder as secondary to chronic pain due to the service-connected right ankle.  (03/03/2005 BVA Remand, p. 2)  The Board made the referral on the basis of its own regulatory responsibilities, and not due to evidence of any action by the Veteran.  See 38 C.F.R. § 19.9(b).

The April 2010 rating decision reflects that the initial effective date was based on an April 2009 Board remand that observed that no action had been taken on the November 2005 Board referral.  Although the AOJ had mistaken the date on which the Board initially made the referral, in light of 38 C.F.R. § 3.157, it was correct in deeming the date of the Board referral as the date of the claim-which would have been the earliest effective date allowable under 3.400.  The May 2011 rating decision reflects that the AOJ assigned the an effective date of February 14, 2002 because it interpreted the Board's language in the referral action to also have been a directive that the treatment records in fact constituted an informal claim, the then existing 38 C.F.R. § 3.157 notwithstanding.  (08/19/2011 Rating Decision-Narrative, p. 2)  As a result, February 14, 2002 was assigned as the effective date, as that was the earliest date on which a depressive or mood disorder was noted in the medical records. Id.; see McClain v. Nicholson, 21 Vet. App. 319 (2007) (there must be a currently diagnosed disorder to constitute a valid claim).

Regardless of the accuracy of the AOJ's interpretation of the prior Board referral, and the provisions of 38 C.F.R. § 3.400, February 14, 2002 is the effective date of record, and the Board will not disturb it, as it is favorable to the Veteran.  The Veteran asserts that he is entitled to an effective date in 2000 or 2001 because a Dr. D diagnosed him at that time with a mood disorder secondary to chronic pain.  (01/11/2012 VA 9, p. 24; 02/21/2012 VA 9, pp. 2-3)  The Board finds no support in the record for this assertion.  Putting aside for the moment that there was no evidence of an intent by the Veteran to file a claim for a mental disorder prior to the November 2005 Board referral, as noted, there is no evidence of a mental disorder prior to February 14, 2002.  The same treatment records added to the file in December 2002 contain a June 2001 entry that noted a depression screen was negative, and that the Veteran was not being treated for depression.  There was no indication of another mental disorder  (12/16/2002 Medical Treatment-Government Facility, p. 4). Thus, the Board finds that the preponderance of the evidence is against an effective date earlier than February 14, 2002 for grant of service connection for depressive disorder.  38 C.F.R. § 3.400.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

A 70-percent evaluation is warranted for a major depressive disorder when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, (4th Edition 1994), of the American Psychiatric Association (also known as DSM-IV).  38 C.F.R. § 4.130.  The Board notes that VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, determined that DSM-5 would not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board prior to that date.  Hence, DSM-IV is still the governing directive for his appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

The Board also acknowledges the fact that a veteran may indicate that he is content with a certain rating, even if less than the maximum possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.

Following receipt of notice of the April 2011 rating decision that increased the rating for the depressive disorder from 50 to 70 percent, the Veteran specifically informed the AOJ that he was satisfied with the 70-percent rating but contested the effective date.  (04/25/2011 Correspondence)  The Introduction of the September 2015 Board decision noted that fact but also noted that the AOJ, in the September 2014 Supplemental Statement of the Case (SSOC), continued to list the initial rating in the issues on appeal.  Although that it is the case, as noted, in all of his subsequent correspondence, the Veteran has not deviated from his position that his depressive disorder should be rated at 70 percent.  A close, liberal reading of his voluminous lay pleadings clearly reflect that while he has asserted entitlement to a TDIU, he has not asserted that his depressive disorder has resulted in symptoms or overall impairment that more nearly approximate the total occupational and social impairment required for a 100 percent rating.
 
In addition, the treatment records reflect that the Veteran's depressive disorder has not at any time manifested with any of the symptoms noted in the 100-percent criteria.  See 38 C.F.R. § 4.130, DC 9434.  The Board notes the Court's recent holding in Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017).  In Bankhead, the Court held that adjudicators must be mindful of the distinction between suicide ideation and the persistent danger of hurting self or others.  While the former is included in the symptoms of the 70-percent criteria, the latter is among the symptoms of the 100-percent criteria.  Id. at 21-22.  The April 2011 rating decision granted the increase to 70 percent based on the Veteran's reports that there were a couple of occasions where thought of suicide when his pain was at an intense level.  As to the risk of self-harm, however, the treatment records reflect that the Veteran has steadfastly denied that he would ever harm himself, primarily due to religious principles, and the fact that he has a family.  Further, notwithstanding the infrequent reports of his thoughts of suicide, the treatment records reflect that the Veteran has steadfastly denied suicide or homicide ideation, audio/visual hallucinations, or other psychotic features or symptoms, and his treatment providers have consistently assessed him as low risk for self-harm or suicide.  While there have been occasions where his GAF was 45, the vast majority of the assessments have reflected assigned Axis V GAF of 51 or better.  See i.e., 10/15/2004 Government Facility, pp. 21, 23; 10/15/2004 Government, pp. 21, 46, 62; 09/27/2007 Government, pp. 13, 15, 29, 35; 08/18/2011 Government, pp. 1, 18, 24; 03/30/2016 CAPRI, pp. 18, 20-25.  A GAF of 51 to 60 represented moderate symptoms.

In addition to the above, the Veteran's mental disability has not deprived him of his capacity to function independently.  He is independent in his activities of daily living, the mental status examinations note good hygiene and grooming, and that he is competent to handle his financial affairs.  Further, while the records reflect that he socially isolates outside his immediate family, the Veteran still attends church every Sunday, cares for his elderly parents-with whom he resides (the Board notes the notation in the records that his mother passed), and on occasion takes his father to dinner at a casino.  (03/30/2011 CAPRI, pp. 10, 65)  Thus, the Board finds that the preponderance of the evidence shows that the symptoms and overall impairment caused by the Veteran's depressive disorder have not more nearly approximated the total occupational and social impairment required for a 100 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
SMC

The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) . 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Discussion

The August 2014 rating decision reflects that a TDIU was granted based solely on the Veteran's depressive disorder.  Hence, the Veteran meets the criteria of one disability rated total.  Buie, 24 Vet. App. at 250.  The Veteran's only other service-connected disabilities are right ankle fracture residuals, rated 20-percent disabling; right ankle arthritis, rated 10-percent disabling; and, trochanteric bursitis of the right hip, rated 10-percent disabling.  (08/19/2014 Rating Decision-Codesheet)  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350, as none of the other service-connected disabilities is rated at least 60 percent disabling and the remaining service connected disabilities do not combine to a 60 percent rating under 38 C.F.R. § 4.25 (2016).

As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating higher than 70 percent for depressive disorder is denied.

Entitlement to an effective date earlier than February 14, 2002 for the award of service connection for depressive disorder is denied.

Entitlement to SMC for the period February 14, 2002 forward is denied.


REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b).

The May 2015 examination report reflects that the examiner opined that, based on his review of the Veteran's claims file and medical records, the Veteran's current bilateral foot symptoms of aching pain, numbness, and tingling are more likely than not due to his other medical conditions, such as lumbar radiculopathy, heel spurs, and pes planus, all of which are known to cause pain, numbness and tingling, and are not at least as likely as not due to his claimed cold injury to the feet or other service-related conditions.  The examiner did not address whether any of the Veteran's service-connected disorders of his lower extremities aggravates his reported bilateral foot symptoms.  Hence, further input is required.  As the issue of entitlement to TDIU prior to February 14, 2002 could be affected by the decision on the service connection claim being remanded, these matters are inextricably intertwined and the TDIU claim must be remanded as well.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Send the file to the examiner who conducted the May 2015 foot examination and rendered the negative nexus opinion.  Ask the examiner to provide an addendum as to whether or not there is at least a 50-percent probability that the Veteran's reported bilateral foot disorder has been permanently worsened by either or all of the Veteran's service-connected disorders of his lower extremities.  If aggravation is found, please estimate a baseline level in terms of a percentage, if possible, of disability prior to such aggravation.  If this cannot be accomplished, please explain why this is so.

If the examiner who conducted the May 2015 foot examination is no longer available, refer the file to an equally qualified examiner for the requested opinion.  If a substitute examiner advises that the requested opinion cannot be rendered without an examination, the AOJ will arrange the examination.

2.  After completion of the above, readjudicate the issues on appeal, to include whether there is basis for referral for a TDIU prior to February 14, 2002 on an extraschedular basis.  If the decision remains in any way adverse to the Veteran, he and his representative should be furnished an SSOC.  Then, if all is in order, the file should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


